Jenkins, Justice.
Under the ruling of this court in Brown v. Loxory, 185 Ga. 539 (195 S. E. 759, 760), a person who has been convicted of a felony in another State, and released on parole by the authorities of that State with permission to go into this State, npon the violation of the terms of his parole by the commission of a felony in this State becomes a fugitive from justice within the meaning of section 2 of article 4 of the constitution of the United States, and the act of Congress of February 12, 1793, 1 Stat. 302 (18 U. S. C. A., § 662), and subject to extradition by the State where he was convicted, although he committed no crime in that State subsequently to his parole. Accordingly, the court did not err in refusing to discharge the prisoner on the writ of habeas corpus. Judgment affirmed.

All the Justices concur.